UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4028


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSEPH R. BAIR, JR.,

                Defendant – Appellant.



                               No. 11-4029


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSEPH R. BAIR, JR.,

                Defendant – Appellant.



Appeals from the United States District Court for the Southern
District of West Virginia, at Beckley.        Irene C. Berger,
District Judge. (5:08-cr-00264-1; 5:09-cr-00192-1)


Submitted:   August 24, 2011             Decided:   September 12, 2011


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Christopher   S.  Dodrill,  ALLEN   GUTHRIE   &  THOMAS,  PLLC,
Charleston, West Virginia, for Appellant.    Miller A. Bushong,
III, OFFICE OF THE UNITED STATES ATTORNEY, Beckley, West
Virginia; Betty Adkins Pullin, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Joseph    R.    Bair,   Jr.,       appeals     the    twenty-seven-month

sentence       imposed       following    his      guilty     plea    to    distributing

hydrocodone, in violation of 21 U.S.C.A. § 841(a)(1) (West 1999

& Supp. 2011), and corruptly obstructing the due administration

of    tax     laws,     in    violation    of      26    U.S.C.     § 7212(a)        (2006).

Counsel for Bair filed a brief in this court in accordance with

Anders v. California, 386 U.S. 738 (1967), questioning whether

the district court adequately explained the sentence and whether

trial counsel provided ineffective assistance.                          Counsel states,

however, that he has found no meritorious grounds for appeal.

Bair filed several pro se supplemental briefs. Because we find

no meritorious grounds for appeal, we affirm.

               We review a sentence imposed by a district court under

a    deferential      abuse    of   discretion          standard.       Gall    v.   United

States, 552 U.S. 38, 51 (2007); United States v. Lynn, 592 F.3d

572, 575-76 (4th Cir. 2010).              We begin by reviewing the sentence

for    significant        procedural      error,        including     such      errors   as

“failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider

the [18 U.S.C.] § 3553(a) [(2006)] factors, selecting a sentence

based    on    clearly       erroneous    facts,         or   failing      to   adequately

explain the chosen sentence — including an explanation for any

deviation from the Guidelines range.”                     Gall, 552 U.S. at 51. If

                                              3
there are no procedural errors, we then consider the substantive

reasonableness of the sentence, taking into account the totality

of the circumstances.           United States v. Mendoza-Mendoza, 597

F.3d 212, 216 (4th Cir. 2010).

            “When rendering a sentence, the district court ‘must

make   an    individualized        assessment          based       on     the    facts

presented.’”    United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009) (quoting Gall, 552 U.S. at 50) (emphasis omitted).

Accordingly,    a     sentencing       court        must   apply        the   relevant

§ 3553(a) factors to the particular facts presented and must

“‘state in open court’” the particular reasons that support its

chosen sentence.       Id. (quoting 18 U.S.C.A. § 3553(c) (West 2000

& Supp. 2011)).      The court‘s explanation need not be exhaustive;

it must be “sufficient ‘to satisfy the appellate court that the

district court has considered the parties’ arguments and has a

reasoned    basis    for     exercising       its    own   legal    decisionmaking

authority.’”        United    States   v.     Boulware,     604     F.3d      832,   837

(4th Cir. 2010) (quoting Rita v. United States, 551 U.S. 338,

356 (2007)) (alterations omitted).

            We conclude that the sentence imposed by the district

court was both procedurally and substantively reasonable.                            The

district court calculated the Guidelines range and understood

that it was advisory.            Furthermore, it is apparent that the

court had a reasoned basis for its decision.                   The court made an

                                          4
individualized statement explaining the sentence imposed.                            Thus,

the court imposed a reasonable sentence under the circumstances.

               Additionally, Bair is not entitled to relief on his

claim of ineffective assistance of counsel.                      We will address a

claim of ineffective assistance on direct appeal only if the

lawyer’s       ineffectiveness      conclusively         appears    on   the       record.

United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

Otherwise,      such    claims     are    more   properly    raised      in    a    motion

filed pursuant to 28 U.S.C.A. § 2255 (West Supp. 2010).                                  Our

review     convinces       us    that     ineffective       assistance        does       not

conclusively appear on the face of this record, and therefore we

decline to address this claim on direct appeal.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore     grant    Bair’s       motions    to   file    additional        pro    se

supplemental briefs, and affirm the district court’s judgment.

This court requires that counsel inform Bair, in writing, of the

right to petition the Supreme Court of the United States for

further review.         If Bair requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move     in    this    court     for   leave   to   withdraw          from

representation. Counsel’s motion must state that a copy thereof

was served on Bair.             We dispense with oral argument because the

facts    and    legal    contentions       are     adequately      presented       in    the

                                            5
materials   before   the   court   and   argument   would   not   aid   the

decisional process.



                                                                  AFFIRMED




                                    6